This is a companion case to that of State of Missouri v. Morris A. Block, 332 Mo. 127, 62 S.W.2d 428. The facts are identical in both cases with the exception that in this case the name of the insurance company is different from the one in the case of State of Missouri v. Morris A. Block, 332 Mo. 127,62 S.W.2d 428. The questions of law are identical in both cases and for the reasons stated in the case of State of Missouri v. Morris A. Block, 332 Mo. 127, 62 S.W.2d 428, decided at this term, the judgment of the trial court in quashing the indictment is affirmed. All concur. *Page 135